Filed 5/20/13 In re T.B. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re T.B., a Person Coming Under the                                B244360
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. MJ20495)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

T.B.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Akemi
Arakaki, Judge. Affirmed.


         Jennifer Gerard, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.
       Defendant and appellant, T.B., appeals from the order of wardship (Welf. & Inst.
Code, § 602) entered as a result of his admission he committed the felony of attempted
first degree burglary, person present (Pen. Code, §§ 664, 459). The juvenile court placed
T.B. at home on probation. We affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
       1. Facts.1
       At approximately 5:00 p.m. on March 27, 2011, Cheryl Freeman was at her home
on Sorrell Avenue in Palmdale. She heard the doorbell ring and, when she looked
through the “peep hole,” saw T.B. and a companion, Gary K., standing on her front
porch. After seeing the two juveniles, Freeman turned off her television, closed all the
blinds and sat down on the couch in her living room. Freeman then saw Gary K.
“violently shaking the [locked] kitchen window . . . attempting to gain entry into her
[home].” At the same time, Freeman saw T.B. “crouch down and [look] into her family
room . . . sliding glass door.” Freeman “stared” at T.B. through the blinds on the door.
When she made eye contact with him, both he and Gary K. ran from the house and
jumped over the fence on the west side of Freeman‟s property. Freeman called the
Palmdale Sheriff‟s Station, then got into her car and followed T.B. and Gary K. to the
Kaiser Medical Center parking lot.
       Palmdale Deputy Sheriff Hudson responded to Freeman‟s call. Before the deputy
arrived at the Kaiser parking lot, an “air unit” located T.B. and Gary K. Sheriff‟s
Deputies Fletcher and Reddy then took the two juveniles into custody and Freeman
identified them as the individuals who had attempted to enter her home.
       Deputy Hudson went to Freeman‟s residence where he determined that T.B. and
Gary K. could only have entered her backyard by jumping over a locked side gate. The
deputy did not, however, see any signs of attempted forced entry.




1
       The facts have been taken from the probation report.
                                             2
       T.B. and Gary K. were transported to the station, “booked into custody [and]
cited.” At the station, Deputy Hudson advised T.B. of his rights pursuant to Miranda.2
After T.B. indicated that he understood his rights and was willing to waive them, he told
the deputy that he thought it would be fun to play “ „ding dong ditch‟ ” on Freeman. He
then stated that Gary K. had entered Freeman‟s backyard to look for a tennis ball.
Gary K. also waived his Miranda rights, but then refused to make a statement. Both T.B.
and Gary K. were later released to their respective parents.
       2. Procedural history.
       On May 25, 2011, a petition filed pursuant to Welfare and Institutions Code
section 602 alleged that, on or about March 27, 2011, “the crime of ATTEMPTED
FIRST DEGREE BURGLARY, PERSON PRESENT, in violation of PENAL CODE
[sections] 664/459, a Felony, was committed by [T.B.], who did attempt[] to enter an
inhabited dwelling house and trailer coach and inhabited portion of a building occupied
by CHERYL FREEMAN, with the intent to commit larceny and any felony.” It was
further alleged pursuant to Penal Code section 462, subdivision (a) that, “[e]xcept in
unusual cases where the interests of justice would best be served if the person is granted
probation, probation shall not be granted to any person who is convicted of a burglary of
an inhabited dwelling house . . . .” Finally, it was alleged that the offense of attempted
first degree burglary, person present, “is a violent felony within the meaning of Penal
Code [section] 667.5[, subdivision] (c) in that another person, other than an accomplice,
was present in the residence during the commission of the . . . offense.” 3
       On July 11, 2011, the juvenile court continued the proceedings and referred the
matter to another department for a “competency setting.” T.B.‟s counsel had “declare[d]

2
       Miranda v. Arizona (1966) 384 U.S. 436.
3
        A previous petition had been filed on March 28, 2011 pursuant to Welfare and
Institutions Code section 602. In that petition, T.B. had been charged with battery on a
school employee in violation of Penal Code section 243.6, a misdemeanor. There had
not yet been a dispositional hearing regarding that petition when the present petition was
filed.
                                              3
a doubt” as to the juvenile‟s competency “and [the] proceedings [were] suspended.” At
proceedings held on September 14, 2011, the juvenile court again suspended the matter
and referred the case to another department for a “competency setting.” In the meantime,
T.B. remained released to his mother.
       On May 10, 2012, the juvenile court continued the matter to 1:30 p.m. on May 29,
2012 for a competency hearing to be held in Department 285. After listening to the
testimony of a Dr. Catherine Scarf, reading all of the reports and hearing argument from
the parties, the juvenile court denied T.B.‟s counsel‟s request to appoint another doctor
and concluded T.B. was competent. The juvenile court reinstated the proceedings and, in
the interim, allowed T.B. to remain released to his mother.
       At proceedings held on August 17, 2012, the deputy public defender appointed to
represent T.B. indicated that an agreement had been reached with regard to a disposition
of the matter. T.B. had agreed to admit one count of attempted first degree burglary,
person present. In exchange for his admission, T.B. would be placed at home on
probation.
       The prosecutor first advised T.B. that he had been charged in a petition dated
May 25, 2011 with one count of Penal Code sections 664 and 459, “a felony commonly
known as attempted first degree burglary person present.” After T.B. indicated that he
understood the charge and had consulted with his attorney regarding any defenses he
might have, the prosecutor advised him of his constitutional rights. The prosecutor
indicated that he had the right to “an adjudication, which is a court trial.” The prosecutor
continued: “It means there‟s a trial in front of a judge instead of a jury. At that trial the
prosecutor would have . . . to prove the charges beyond a reasonable doubt. [The
juvenile] would have the right to confront and cross-examine witnesses, the right to use
the subpoena power of the court to subpoena witnesses on [his] own behalf, the right to
present an affirmative defense, and the right to remain silent.” T.B. stated that his
counsel had explained his rights to him, that he understood his rights and that he was
willing to “waive and give up those rights[.]”

                                               4
       The prosecutor informed T.B. that there would also be “consequences to [his]
admission.” In particular, if T.B. were on probation or parole in another matter, his
admission would be considered a violation of that probation or parole and could lead to
time in custody. In addition, the juvenile court was going to order that certain fines be
paid and T.B. could be required to pay restitution to the victims in both his present and
previous cases. Finally, the prosecutor indicated that T.B. would be required to provide a
DNA sample pursuant to Penal Code section 296.
       The prosecutor explained that the juvenile court had several options in this matter,
including “home on probation, suitable placement, and camp” and that the “maximum
time [he could] spend in custody on this charge [was] three years . . . .” However, due to
his admission, the parties had agreed that T.B. would receive home on probation.
       After T.B. indicated that he understood the agreement and was admitting the
charge “freely and voluntarily,” he admitted having committed “a violation of Penal
Code section[s] 664-459, a felony commonly known as attempted first degree burglary,
person present[.]”4 The parties stipulated to a factual basis for the plea and the juvenile
court found that T.B. had “knowingly, intelligently, understandingly and expressly
waived all of his constitutional rights” and understood the “nature of the conduct and the
possible consequences of his admission.” The juvenile court then declared T.B. “a ward
of the court pursuant to Welfare and Institutions Code section 602,” indicated that his
“care, custody, control and conduct [would thereby be] placed under the supervision of
the Probation Department” and that, at this time, he would be “permitted to remain in the
home of his mother under [certain] terms and conditions.” The juvenile court read to
T.B. and his mother the terms and conditions of his probation, then requested a probation
report and set a court date for three months later to “see how [T.B.] [was] doing on
probation.” After dismissing the misdemeanor petition, the juvenile court ended the
proceedings.


4
      It was indicated that T.B. had made the admissions pursuant to People v. West
(1970) 3 Cal.3d 595.
                                           5
       On October 1, 2012, T.B. filed a timely notice of appeal from the juvenile court‟s
order of wardship. T.B. indicated the grounds for his appeal consisted of an “[i]mproper
finding that [he] was competent despite evidence produced at competency hearing[s]
[held] on February 29, 2012, and May 29, 2012” and “[a]ny other issues the appellate
counsel deem[ed] relevant and necessary to appeal.”
                                    CONTENTIONS
       Initially, we note that “a minor who admits a juvenile court petition alleging a
criminal offense need not secure a certificate of probable cause in order to appeal.”
(People v. Turner (1985) 171 Cal.App.3d 116, 124, fn. 4; see In re Joseph B. (1983)
34 Cal.3d 952, 959-960; In re Damien V. (2008) 163 Cal.App.4th 16, 21.) Here, in his
notice of appeal, T.B. asserted the juvenile court erred when it improperly found him
competent. However, a review of the record reveals the juvenile court considered the
testimony of a Dr. Catherine Scarf, read all of the reports and considered each party‟s
arguments. Under these circumstances, we may reasonably conclude substantial
evidence supports the juvenile court‟s finding T.B. was competent. (See In re Austin P.
(2004) 118 Cal.App.4th 1124, 1134; see also In re A.J. (2013) 214 Cal.App.4th 525,
535.) There was no error.
       Counsel was appointed to represent T.B. on appeal and, after examination of the
record, filed an opening brief which raised no issues and requested this court to conduct
an independent review of the record. By notice filed January 29, 2013, the clerk of this
court advised T.B. to submit within 30 days any contentions, grounds of appeal or
arguments he wished this court to consider. No response has been received to date.
                                 REVIEW ON APPEAL
       We have examined the entire record and are satisfied counsel has complied fully
with counsel‟s responsibilities. (Smith v. Robbins (2000) 528 U.S. 259, 278-284; People
v. Wende (1979) 25 Cal.3d 436, 443.)




                                             6
                                  DISPOSITION
     The order of wardship is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KLEIN, P. J.


We concur:


             KITCHING, J.




             ALDRICH, J.




                                          7